Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/956740 
    
        
            
                                
            
        
    

Parent Data16956740, filed 06/22/2020 is a national stage entry of PCT/US2018/067283, International Filing Date: 12/21/2018PCT/US2018/067283 Claims Priority from Provisional Application 62609109, filed 12/21/2017


Status of claims.



Amendments in claims filed on 12/23/2021 were entered.
Claims 1-4, 13-15, 18, 21-23, 41-44, 47, 50-68, 72-78, 81-87 are pending.
Others were canceled. 
New claims 83-87 were added.
Claims 1-4, 13-15, 18, 21-23 and 83-87 were examined.
Claims 41-44, 47, 50-68, 72-78, 81-82 were withdrawn from consideration as non-elected invention.
No claim is allowed. 









Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/15/2021 and 10/28/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Imiquimod
	Imiquimod is a synthetic agent with immune response modifying activity. As an immune response modifier (IRM), imiquimod stimulates cytokine production, especially interferon production, and exhibits antitumor activity, particularly against cutaneous cancers. Imiquimod's proapoptotic activity appears to be related to Bcl-2 overexpression in susceptible tumor cells. (NCI04)

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13, 14, 15, 18, 21-23 and 83-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
The inclusion of word “about” in claims makes boundaries of these numerical ranges vague therefore, there is a lack of clarity. The term “about” permits flexibility, particularly where there is nothing in the record to indicate the previse meets and bounds of the term.  Amgen, Inc. v. Chugai Pharmaceutical Co. LTD, 927 F.2d 1200, 1203 (Fed. Cir. 1991).
Claims 14, 18, 

The term "at least" cited in claim 13 and 85 is considered indefinite because the patent provided no guidance as to where the line should be drawn between the numerical value of the prior art cited in the prosecution history and the close numerical value in the patent.  
The inclusion of word “about” in claims makes boundaries of these numerical ranges vague therefore, there is a lack of clarity. The term “about” permits flexibility, particularly where there is nothing in the record to indicate the previse meets and bounds of the term.  Amgen, Inc. v. Chugai Pharmaceutical Co. LTD, 927 F.2d 1200, 1203 (Fed. Cir. 1991)


Claims should be amended to overcome the rejection.



35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 13, 14, 15, 18, 21-23 and 83-87 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Trimble, Cornelia (US 20150359866), Desai et al. (US 20150050356) and Krishnan et al. Krishnan AV, Trump DL, Johnson CS, Feldman D. The role of vitamin D in cancer prevention and treatment. Endocrinol Metab Clin North Am. 2010 Jun;39(2):401-18, table of contents. doi: 10.1016/j.ecl.2010.02.011. PMID: 20511060; PMCID: PMC5788175.).  These references teach Applicants claimed invention.   See the entire documents.
	In regards to claim 1,  Cornelia Trimble teaches that FIG. 4 shows data from clinical trial depicting the unexpected regression rate of patients with CIN2/3 that were HPV16 negative and treated with imiquimod. The rate of regression in the same timeframe of patients with CIN2/3 that were HPV16 negative without any other vaccine administration or imiquimod was 30-40%, whereas the rate of regression of patients with CIN2/3 that were HPV16 negative that had imiquimod treatment was nearly double the untreated patients. [0013].
	In regards vitamin A and vitamin D3 as in instant claim 1, Trimble teaches addition of vitamins, mineral supplements, addition of drugs, metabolites and various other ingredients. See [0036-[0039].  VitaminD3 is discussed late rin this office action.
	In regards to claims 84-85, Cornelia Trimble teaches term "immunomodulator," as used herein, generally means a toll-like receptor (TLR) ligand. Currently, two TLR agonists are FDA approved for use in cancer patients in addition to imiquimod, the TLR4 agonist monophosphorylate lipid A (MPL), and the TLR2/4 agonist bacillus Calmette-Guerin (BCG). 	The refence teaches that useful in the methods of the present invention is the TLR7/8 agonist, resiquimod, which is an imidazoquinolinone like imiquimod, and has been shown to have antitumor effects. In a specific embodiment, the immunomodulator used is imiquimod (1-(2-methylpropyl)-1H-imidazo[4,5-c]quinolin-4-amine), also known under the trade names. [0029].
	In regards claims 14 and 21 to amounts and dosage it teaches physician will also decide the dosage of amount of immunomodulator with which to treat each individual patient, taking into consideration a variety of factors, such as age, body weight, general health, diet, sex, to be . In an embodiment, the dosage range of an immunomodulator, such as imiquimod, is about 50 .mu.g to about 15000 mg. The formulations can vary with the route of administration. In some embodiments, the dosage of an immunomodulator, such as imiquimod, is about 10-15 mg per administration.  [0031].
	A person skilled in the art of skill in the art, that the concentration of immunomodulator can be varied by weight percent in a suitable topical pharmaceutically acceptable carrier composition. For example, the immunomodulator can be present in the carrier composition in concentrations of 1%, 2%, 3%, 5%, 6%, 7%, up to, and including 10% by weight (w/w).  [0032]., [0034, and [0043]. 
 	In regards to claim 22, it teaches formulations suitable for vaginal administration can be presented as pessaries, tampons, creams, gels, pastes, foams, suppositories, or spray formulas containing, in addition to the active ingredient, such carriers as are known in the art to be appropriate. [0035].
It would have been obvious to one skilled in the art to select any formulations as needed.
`	Trimble, Cornelia teaches that clinical trial testing feasibility, tolerability, and efficacy of topical application of the immune modulator imiquimod, a TLR7/8 agonist on CIN 2/3 lesions was performed. Subjects in this cohort underwent direct application on the cervical lesion, of one packet of imiquimod (12.5 mg of imiquimod formulated in 250 mg of cream per packet) a total of three times, at four-week intervals. After application by the healthcare provider, a tampon was inserted, and left in place for 4 to 6 hours. Subjects were monitored for mucosal irritation. Assessment of lesion status was performed eight weeks after the third application of imiquimod. The encouraging clinical results have prompted us to expand the clinical trial cohort (FIG. 4). [0044], [0052]. 
	 The treatment regimen of claim 6, wherein the immunomodulator is imiquimod.  the imiquimod concentration is between about 1% w/w to about 10% w/w and the treatment regimen further comprises administering to the subject at least one additional biologically active agent. 
 vitamin A, tretinoin (ATRA).   In addition, it teaches many other ingredients can be added. [0038].
In regards to claim 13, it teaches more than 3 agents in the composition. 	
In regards to claim 4 and 13, a person skilled in the art at the time the invention was filed to find an appropriated and suitable therapeutic concentration effective to treat neoplasia or pre-malignant lesion.

In regards to claim 15, it teaches topical administration [0015], [0024] and [0032]. 

A person skilled  in the art, that the concentration of immunomodulator such as imiquimod can be varied by weight percent in a suitable topical pharmaceutically acceptable carrier composition. For example, the immunomodulator can be present in the carrier composition in concentrations of 1%, 2%, 3%, 5%, 6%, 7%, up to, and including 10% by weight (w/w).
. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination of the compounds as claimed.  It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to make a composition containing imiquimod as an active agent.  

In regards to claim 1, 2 and 85, Desai et al teaches rapamycin and sirolimus.  It. Teaches that rapamycin is sometimes referred to elsewhere as sirolimus,, [0049].  Desai teaches a composition for treatment of cancer.  It teaches a method of treating cancer in an individual comprising (a) a first therapy comprising administering to the individual an effective amount of a composition comprising nanoparticles that comprise rapamycin or a derivative thereof and a carrier protein (claim 45).

In regards to claim 2, Desai further teaches addition of celecoxib in the composition. [0135]. 

 through albumin receptor (gp60)-mediated binding of the SPARC protein, which is upregulated in some cancer cells (e.g., breast cancer cells). [0042].
In regards to claim 21, Desai teaches addition of gelatin in the composition.   [0237] and [90241].  
Claim 87 was drawn to intended use of the composition therefore, was not examined for its use. 
In regards to claim drawn to addition vitamin D, Krishnan et al. (892) et al teaches administration of calcitriol (1,25-dihydroxyvitamin D3), the biologically most active form of vitamin D, maintains calcium homeostasis through its actions in intestine, bone, kidneys, and the parathyroid glands.1 The hormone exerts its effects through the vitamin D receptor (VDR), a member of the nuclear receptor superfamily. VDR is present not only in cells and tissues involved in calcium regulation but also a wide variety of other cells including malignant cells Calcitriol exerts antiproliferative and differentiating effects in many malignant cells, and retards the development and growth of tumors in animal models raising the possibility of its use as an anticancer agent.  (Summary).  
It would have been obvious to one skilled in the art at the time the invention was filed to make a composition containing ingredients of claim 1 and its dependent claims because prior art teaches claimed invention.  The claimed invention would have been obvious at the time the invention was filed over the combination of Trimble, Cornelia (US 20150359866), Desai et al. (US 20150050356) and Krishnan et al references.  

In regards to ranges of amounts MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Even a slight overlap in range establishes a prim facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003)."A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  See MPEP 2144.05 states: “A prima facie case of obviousness exists where the In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where ”.  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks

Applicants response to restriction requirement filed on 12/28/2021 is acknowledged.  Amendments in claims were entered.  Claims were examined to elected species.  Claims were not found allowable.  Prior art cited in the office action teaches claimed invention.


ELECTION:

	Applicants elected Group I (drawn to a composition comprising a
combination of a toll-like receptor 7 (TLR-7) agonist, non-steroidal anti-inflammatory drugs
(NSAIDs); a glucocorticoid anti-inflammatory agent, a vitamin A derivative, a vitamin D3
derivative, a mechanistic target of rapamycin (mTOR) inhibitor, or a combination thereof; and
a pharmaceutically acceptable carrier), and in the interest of advancing prosecution following
the December 8 telephone discussion with Examiner on election of species for the above
agents,   Applicants elect a composition of at least three agents that includes TLR-7 agonis
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628